Citation Nr: 0332154	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-17 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for psychiatric 
disability, claimed as depression, to include as secondary to 
low back disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service for 16 days from June 16, 1983 
to July 1, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1999 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran contends, in essence, that she did not have any 
low back problems prior to service, that she injured her back 
during service after she fell down the stairs in 1983, and 
that she has continued to have low back pain since that time.  
She maintains that because of her low back pain, she is 
depressed and that she is unable to maintain employment.  A 
review of the service medical records reflect that a few days 
after her enlistment in June 1983, the veteran was seen in 
the emergency room with complaints of low back pain after she 
fell down the stairs.  An impression of acute 
strain/contusion of the lower thoracic and lumbar sacral area 
was recorded.  A Physical Standards Board Proceeding report, 
dated June 24, 1983, reflects that the veteran reported 
having a history of back pain for the previous eight years, 
that she had felt back aches in the past and that she had 
acute back pain as a result of having fallen on a stairway 
three days previously.  After a physical evaluation of the 
spine, a diagnosis of spina bifida occulta was entered and 
the veteran was found medically unfit for service.  The 
veteran agreed with the findings of the Physical Standards 
Board and was subsequently discharged.  

When examined by VA in June 2002, the veteran reported that 
the fall in service had aggravated her spina bifida.  After a 
physical evaluation of the veteran's spine, the VA examiner 
concluded that it was unlikely that the veteran's acute 
episode of back pain in service was the cause of her current 
chronic muscular strain, especially in light of the findings 
of back pain prior to service entrance.  However, the 
examiner did not provide an opinion as to whether any 
preexisting low back disability, diagnosed as spina bifida 
occulta, had been aggravated by the veteran's military 
service.  Therefore, prior to final appellate review of the 
veteran's claim for service connection for low back 
disability, the Board finds that an additional VA examination 
is necessary to determine whether or not any preexisting 
spina bifida occulta was aggravated by events during military 
service, to include the veteran's fall in 1983.  

With regard to the veteran's psychiatric disability, she 
maintains that it had its onset at the same time she injured 
her back during service in 1983.  A review of the claims 
files reflects that the veteran has not been afforded a VA 
examination in order to determine the etiology of any 
currently present psychiatric disability, to include whether 
it was caused or aggravated by any currently diagnosed low 
back disability.

In addition, a July 1999 treatment report, submitted by M.Y., 
M.D., reflects that he had first treated the veteran for her 
low back in early July 1986, and that she reported having 
fallen down six concrete steps in June 1983 during a work 
detail in service.  It was the opinion of Dr. Y. that the 
veteran's low back disability was due to her fall down the 
steps while on work duty.  The Board notes that reports of 
treatment of the veteran for her low back by Dr. Y. prior to 
July 1999 are not contained in the claims files.  

As noted in the preceding paragraph, the veteran alleges that 
she is unable to work primarily because of her low back 
disability, for which service connection has not been 
established, and that she is entitled to a TDIU.  A review of 
the clinical evidence of record reflects that because of her 
low back disability the veteran has applied for Social 
Security Administration (SSA) disability benefits (see VA 
outpatient report, dated in December 2001).  The record does 
not contain a copy of a SSA decision nor any medical records 
upon which the decision was based.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Finally, in a December 2000 VA rating decision the RO denied 
service connection for migraine headaches and left hip and 
knee disabilities.  The veteran was informed of the RO's 
decision by a letter issued in January 2001.  In a statement, 
received by the RO in September 2001, the veteran indicated 
that the aforementioned disabilities had their onset at the 
same time she injured her back in 1983.  The Board finds the 
September 2001 statement from the veteran to the RO is a 
timely filed Notice of Disagreement as to the RO's December 
2000 denial of the claims for service connection for migraine 
headaches and left hip and knee disabilities.  A statement of 
the case has not been issued in this regard.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court held that in 
circumstances where a NOD is filed, but a Statement of the 
Case has not been issued, the Board must remand the claim to 
the RO to direct that a Statement of the Case be issued.  
Accordingly, in the circumstances presented in this case, the 
RO must issue a Statement of the Case.  

In light of the above, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should issue a statement of 
the case in response to the September 
2001 notice of disagreement with the 
December 2000 rating decision regarding 
the denial of the claims for service 
connection for migraine headaches and for 
left knee and hip disabilities.  The RO 
should then allow the veteran 60 days 
from the date of mailing of the statement 
of the case to perfect her appeal of 
those issues to the Board if she so 
desires by filing a VA Form 9 substantive 
appeal.  38 C.F.R. § 20.302(b) (2002).  
The veteran is hereby advised that the 
Board will only exercise appellate 
jurisdiction over these issues if she 
files a timely substantive appeal that 
complies with the provisions of 38 
U.S.C.A. § 7105 (West 2002).

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or VA) who provided her with relevant 
evaluation or treatment for her low back 
disability and psychiatric disability, 
claimed as depression. After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above-mentioned 
claims, including, but not limited to, 
all pertinent VA treatment dated since 
June 2002, and all treatment by Dr. 
Michael R. York, 1614 State Street, New 
Albany, Indiana 47150.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims files.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and her representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  If these records are 
not available, documentation as to this 
must be contained in the claims files.  

4.  The RO should contact the SSA and 
secure for the claims files copies of all 
records pertinent to the veteran's claim 
for SSA benefits, as well as the medical 
records relied on concerning that claim.  

5.  The veteran should be afforded VA 
orthopedic and psychiatric examinations 
to determine the nature and etiology of 
any currently present low back and 
psychiatric disabilities.  The veteran's 
claims files and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
their respective examinations, the 
receipt and review of which should be 
acknowledged by each examiner in their 
respective examination report.  Any 
further indicated tests and studies 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiners.  

With regard to the psychiatric 
examination, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disability, claimed 
as depression, is etiologically related 
to the veteran's military service, to 
include the 1983 fall or any resultant 
low back disability.  

Also, the orthopedic examiner must offer 
opinions as to the following: a) whether 
it is at least as likely as not that any 
currently diagnosed low back disability 
is etiologically related to the veteran's 
military service, to include the 1983 
fall; b) whether it is at least as likely 
as not that any preexisting spina bifida 
occulta was aggravated by active service 
(that is, whether any preexisting spina 
bifida occulta increased in severity in 
service, and whether any increase was 
beyond a normal progression of the 
disease); and (c) whether it is at least 
as likely as not that any arthritis of 
the lumbar spine was manifested to a 
compensable degree within a year of 
service discharge.  

The examiners should render opinions as 
to the extent that any currently present 
low back and psychiatric disabilities 
found on examination, to include the 
extent to which they interfere with the 
veteran's ability to work or maintain 
substantial gainful employment.  Any 
opinions expressed must be accompanied by 
a complete rationale.

6.  The RO should then review the record 
and ensure hat the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  In 
readjudicating the issue of entitlement 
to service connection for a psychiatric 
disability, claimed as depression, to 
include as secondary to low back 
disability, the RO should specifically 
discuss Allen v. Brown, Vet. App. 439, 
448 (1995).  

If any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims files are returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO .  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



